UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 22, 2012 CHARTER FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) United States 001-34889 58-2659667 (State or other jurisdiction of (Commission (IRS Employer incorporation or organization) File Number) Identification No.) 1233 O. G. Skinner Drive, West Point, Georgia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(706) 645-1391 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders The 2012 Annual Meeting of Stockholders of Charter Financial Corporation (the “Company”) was held on February 22, 2012 (the “Annual Meeting”).There were 18,436,063 total votes eligible to be cast at the meeting.The matters considered and voted on by the Company’s shareholders at the Annual Meeting and the vote of the shareholders was as follows: Matter 1. The election of Jane W. Darden and Thomas M. Lane to serve as directors for three-year terms and until their successors are elected and qualified. Nominee Shares Voted For Shares Withheld Jane W. Darden Thomas M. Lane 16,532,927 27,358 Matter 2.The ratification of the appointment of Dixon Hughes PLLC as the Company’s independent public accounting firm for the year ending September 30, 2012. Shares Voted For Shares Voted Against Abstentions SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHARTER FINANCIAL CORPORATION (Registrant) Date: February 28, 2012 By: /s/Curtis R. Kollar Curtis R. Kollar Chief Financial Officer
